Citation Nr: 1135010	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-42 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for sleep apnea, to include as secondary to asthma and/or exposure to ionizing radiation.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to asthma and/or exposure to ionizing radiation.


WITNESS AT HEARING ON APPEAL

Veteran, his spouse, and J.W.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1945 to January 1947.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issues of entitlement to service connection for sleep apnea and diabetes mellitus, type II, both to include as secondary to asthma and/or exposure to ionizing radiation, will be addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current asthma is related to his active duty service.


CONCLUSION OF LAW

Asthma was incurred in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2010).  Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim of entitlement to service connection for asthma.  This is so because the Board is taking action favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92.

In April 2010, the National Personnel Records Center (NPRC) performed a thorough and extensive search for the Veteran's service treatment records, to no avail.  With the exception of his service discharge examination report, NPRC ultimately determined that the Veteran's service treatment records were destroyed in a fire, and, thus, were unavailable for review.  Any further efforts to locate them would be futile.  As a consequence of the Veteran's service treatment records being unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in reaching the decision contained herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Historically, the Veteran served on active duty from September 1945 to January 1947.  He submitted a claim of entitlement to service connection for asthma in April 2010, asserting that his current asthma was related to his active duty, to include as due to exposure to ionizing radiation.  After this claim was denied in a June 2010 rating decision, the Veteran perfected an appeal.  His service connection claim has been certified to the Board for appellate review.

Service connection may be granted on a direct basis for disability due to a disease or injury, which was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

As discussed above, with the exception of his January 1947 service discharge examination report, the Veteran's service treatment records were destroyed in a fire and, thus, were unavailable for review.  As demonstrated by the service discharge examination, a clinical evaluation conducted at that time showed that his cardiovascular system and lungs were "normal."  Moreover, a radiological examination of his chest demonstrated "no significant abnormalities."  Further, the Veteran did not complain of or receive treatment for asthma or symptoms thereof.  

The only service personnel record available for review was the Veteran's Separation Qualification Record, dated in February 1947.  This record demonstrated that the Veteran underwent Basic Engineer Training for 2.25 months; served as a Longshoreman for 4 months; and served as a Supply Clerk for 5 months.  His Separation Qualification Record demonstrated that his service as a Supply Clerk was with the Transportation Corp, 129th Port Company, in Inchon, Korea.  The duties of this position were as follows:  working in a supply room maintaining supply and stock records; assisting in inventories; requisitioned supplies; kept laundry records; issued clothing; conducted salvages; and maintained stock records on all weapons, vehicles, clothing, bedding, and personal articles.  His Separation Qualification Record also demonstrated that he did not participate in any battles or campaigns; was not wounded in action; and was awarded the World War II Victory Medal and the Army of Occupation Medal.

The Veteran was admitted to a private hospital from May 23, 1984 to June 18, 1984 following a myocardial infarction.  As part of his report of relevant medical history, the Veteran stated that he had asthma "several years ago," but had no difficulties "in recent years."  During this period of hospitalization, the Veteran underwent a procedure to implant a temporary pacemaker; a procedure to insert an arterial catheter; and a coronary artery bypass graft.  It was noted that the Veteran's post-operative course was "unremarkable" except for some marked arterial arrhythmia and some ventricular ectopy.  It was also noted that he had no adverse affects from the use of Inderal, "despite previous history of asthma in the distant past."

According to private physical examination reports, dated in July 1993, July 1996, July 1997, and February 2000, the Veteran reported a history of bronchial asthma or asthma "years ago" or "many years ago."

In February 1994, the Veteran complained of a cough.  Upon examination, there was rhonchus in his left anterior chest, and coarse breath sounds with deep breathing.  There was no significant chest infection and his bronchospasm was expected to respond to treatment.

In March 2006, the Veteran was admitted to a private hospital after falling due to a "significant" amount of weakness.  The Veteran fell on several more occasions throughout the evening and, thus, was taken to the emergency room.  Upon arriving, it was determined that he was experiencing hypoglycemia secondary to not eating properly for several days.  The Veteran complained of a 2-day history of a cough and nasal congestion.  He reported a history of asthma "many years ago."  A physical examination of his lungs demonstrated expiratory wheezes and rhonchi, bilaterally.  The diagnosis was, in relevant part, bronchitis.

In December 2008, the Veteran appeared for a private follow-up examination for orthopedic issues.  He also complained of a severe cough.  The relevant diagnosis was bronchitis.

In his April 2010 claim, the Veteran indicated that the onset of his asthma was 1947 without further elaboration.

In October 2010, the Veteran's spouse, G.D., submitted a statement wherein she reported the she and the Veteran got married in 1947.  Indeed, a marriage certificate had already been associated with the Veteran's claims file, which showed that the Veteran and his spouse were married in July 1947.  G.D. then explained that, after their wedding, the Veteran experienced asthma so severe that he had to be rushed to the hospital for treatment.

In a letter received by the RO in October 2010, C.O., PA-C, rendered a diagnosis of mild bronchial asthma, and further stated that the Veteran's asthma had not previously required him to be hospitalized.  C.O. stated that the Veteran controlled his asthma symptoms with "periodic use" of an asthma "rescue medicine."

In August 2011, the Veteran, his spouse, and an Advanced Registered Nurse Practitioner, J.W., testified at a Board hearing.  During the hearing, the Veteran testified that he did not experience any breathing problems during his active duty service, but that shortly after discharge in 1947, his asthma started.  He then testified that his asthma became so severe at one point that he required emergency treatment at a local hospital.  Although treatment records from the hospital had been destroyed, J.W. testified that she worked at that hospital in 1959 and recalled that the Veteran received breathing treatment.  Despite experiencing symptoms, the Veteran testified that he did not seek treatment for asthma between his service discharge and 1959 because of financial constraints.  J.W. then opined that the Veteran's asthma was etiologically related to his active duty service, especially given the onset being close in temporal proximity to his service discharge.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

During the pendency of this appeal, the Veteran asserted that he did not experience asthma or symptoms thereof during his active duty service.  He and his spouse contended that the Veteran's asthma had its onset shortly after they were married in July 1947.  The Board finds that symptoms of asthma are capable of lay observation.  Id.  Moreover, the Veteran's and his spouse's reports as to the onset of asthma symptoms were later supported by ongoing diagnoses of bronchial asthma.  Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1377.  Consequently, the Board finds that their assertions serve as competent and credible evidence of evidence of an asthma onset sometime shortly after July 1947.  See Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Generally, only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent opinion addressing the etiology of the Veteran's asthma was delivered by J.W. during the August 2011 Board hearing.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  J.W. opined that the Veteran's asthma was etiologically related to his active duty service, especially given that the asthma had its onset so soon after the Veteran's service discharge. 

The record did not include any evidence disassociating the Veteran's asthma from his active duty service.  As such, the Board finds that the evidence of record is at least in equipoise.  Accordingly, with application of the benefit-of-the-doubt, the Board finds that service connection is warranted for asthma.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); O'Hare, 1 Vet. App. at 367.


ORDER

Service connection for asthma is granted.


REMAND

As determined above, the Board has granted the Veteran's claim of entitlement to service connection for asthma.  In addition to asserting that his sleep apnea and diabetes mellitus, type II, were due to inservice exposure to ionizing radiation, the Veteran also asserted that his current sleep apnea and diabetes mellitus, type II, were either caused or aggravated by his now service-connected asthma and/or the treatment thereof.

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

A VA examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the inservice event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, the record included evidence demonstrating current diagnoses of sleep apnea and diabetes mellitus, type II.  Additionally, during the August 2011 Board hearing, J.W. indicated that the Veteran's service-connected asthma, or the treatment thereof, may have caused or aggravated his current sleep apnea and/or diabetes mellitus, type II.  The Veteran was not, however, provided a VA examination to address the salient etiological questions presented by his service connection claims.  Id.  The Board finds that the evidence of record is otherwise insufficient for purposes of determining service connection.  Consequently, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes)

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the nature and etiology of his sleep apnea.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination.  After examining the Veteran, reviewing his service and post-service treatment records, reviewing J.W.'s August 2011 testimony, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether his sleep apnea is related to his active duty service or any event therein.  The examiner must also opine as to whether the Veteran's sleep apnea was caused or aggravated by his service-connected asthma, to include any and all treatment thereof.  The opinions must be accompanied by thorough rationales.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  

2.  The Veteran must be afforded a VA examination to determine the nature and etiology of his diabetes mellitus, type II.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination.  After examining the Veteran, reviewing his service and post-service treatment records, reviewing J.W.'s August 2011 testimony, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether his current diabetes mellitus, type II, is related to his active duty service or any event therein.  The examiner must also opine as to whether the Veteran's diabetes mellitus, type II, was caused or aggravated by his service-connected asthma, to include any and all treatment thereof.  The opinions must be accompanied by thorough rationales.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims remaining on appeal must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


